NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       DEC 22 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 17-50051

                Plaintiff-Appellee,             D.C. No. 3:14-cr-02804-LAB

 v.
                                                MEMORANDUM*
ISMELDA SANCHEZ,

                Defendant-Appellant.

                   Appeal from the United States District Court
                     for the Southern District of California
                    Larry A. Burns, District Judge, Presiding

                          Submitted December 18, 2017**

Before:      WALLACE, SILVERMAN, and BYBEE, Circuit Judges.

      Ismelda Sanchez appeals from the district court’s judgment and challenges

the 68-month sentence imposed upon remand following her guilty-plea conviction

for importation of heroin and methamphetamine, in violation of 21 U.S.C. §§ 952

and 960. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Sanchez contends that the district court erred by denying her request for a

minor role reduction under U.S.S.G. § 3B1.2. We review the district court’s

interpretation of the Guidelines de novo, and its application of the Guidelines to

the facts of the case for abuse of discretion. See United States v. Gasca-Ruiz, 852

F.3d 1167, 1170 (9th Cir. 2017) (en banc).

      Sanchez argues that the district court failed to compare her to two of her co-

participants in the offense, and incorrectly concluded that she was not entitled to a

minor role adjustment under the amended Guideline. The record reflects that the

court compared Sanchez to all of the co-participants she identified, and found that

Sanchez was not “substantially less culpable than the average participant.”

U.S.S.G. § 3B1.2 cmt. n.3(A). In light of the totality of the circumstances,

including Sanchez’s prior drug smuggling activity, the district court did not abuse

its discretion in denying the reduction. See U.S.S.G. § 3B1.2 cmt. n.3(C); Gasca-

Ruiz, 852 F.3d at 1170.

      AFFIRMED.




                                          2                                    17-50051